                 Case 2:21-cr-00003-RSM Document 1 Filed 01/05/21 Page 1 of 4




 I
 2
 a
 J

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT FOR THE
                           wE s rERN''            t'INGr oN
 8
                                           lH;Iro+rr*
 9
      UNITED STATES OF AMERICA,                       NO.    CR21-003 RSM
l0
                            Plaintiff,
ll
                                                      INFORMATION (Felony)
l2
t3
      BRENDA S. CAMPBELL,
t4
                              Defendant.
15

t6
           The United States Attorney charges that:
t7
                                            COUNT 1
18
                                           (Wire Fraud)
19
     A.    The Scheme and Artifice to Defraud
20
            1.      Beginning no later than December 2013, and continuing until November
2l   2019, in Kent, within the Westem District of Washington, and elsewhere, BRENDA S.
22
     CAMPBELL devised and executed a scheme and artifice to defraud Company-l; and to
23                                                                                                  of
     obtain moneys, funds, credits, assets, and other property under the custody and control
24
     Company-l, by means of materially false and fraudulent pretenses, representations, and
25
     promises.
26
           2.       At alt times relevant to this Information, Company-l was a family-owned
27
     company in the business of buying, selling, and consigning consumer goods. Company-l
28
      INFORMATION/BRENDA CAMPBELL - I                                    UNITED STATES ATTORNEY
                                                                         700 SrEwARr SrREEr, SrE 5220
                                                                          SEATTLE, WASHINGToN 98   IOI
                                                                                (206') s53-7970
              Case 2:21-cr-00003-RSM Document 1 Filed 01/05/21 Page 2 of 4




 I   was founded in Washington State in 1986 and had multiple locations throughout the
 2   State. Company-l's headquarters were in Kent, Washington.
 3         3.      At all times relevant to this Information, BRENDA S. CAMPBELL was
 4   employed at Company-I. CAMBPELL started working at Company-l in 2010 and she
 5   was promoted to Chief Financial Officer ("CFO")   in20l4. As CFO, CAMPBELL                   had

 6   discretion over how to pay Company-l expenses and how to record Company-l

 7   accounting and journal entries. CAMPBELL received Company-1 bank statements.

 8         4.      The essence of the scheme to defraud was for BRENDA S. CAMPBELL to

 9   use her authority as CFO to use Company-1 credit cards to make unauthorized and

l0   personal purchases, to cause money from Company-l bank accounts to be fraudulently

11   used to pay for these personal purchases, and to conceal the scheme by creating false

t2 accounting entries in the books and records of Company-1.
l3   B.     Manner and Means of the Scheme and Artifice to Defraud
l4          5.     BRENDA S. CAMPBELL was the CFO at Company-l and had the
15   authority to make payments from company accounts, and also had the responsibility             of
t6 making accounting entries for expenses. However, CAMPBELL abused her authority to
t7   steal money under the control of Company-1 and use that money for her own benefit.

18          6.     In connection with her employment at Company-l, BRENDA            S.

t9 CAMPBELL was authorized to carry         a company credit card   from Bank of America
20   ("BOA Company Card"). However, CAMPBELL abused her authority and opened an
2t unauthorized American Express company credit card ("AMEX Company Card").
22          7.     BRENDA S. CAMPBELL was authorized to use the BOA Company Card
23   for appropriate Company-l expenses. She was not authorized to use the BOA Company
24   Card, or any Company-l funds, for her own personal expenses. During the scheme to
25   defraud, CAMPBELL fraudulently used both the BOA Company Card and the AMEX
26   Company Card for personal expenses. CAMPBELL then caused Company-l to pay the
27   credit card bills for those personal expenses.
28
      INFORMATION/BRENDA CAMPBELL - 2                                     UNITED STATES ATTORNEY
                                                                          7OO STEWART STREET, STE   5220
                                                                           SEATTLE, WASHINGToN 98I OI
                                                                                 (206) ss3-7970
               Case 2:21-cr-00003-RSM Document 1 Filed 01/05/21 Page 3 of 4




 I          8.         BRENDA S. CAMPBELL covered up her fraudulent use of credit cards
 2   paid for by Company-l by making false entries in Company-l's accounting records.
 a
 J   CAMPBELL covered up her personal transactions by making false journal entries to
 4   make it appear that various unrelated segments of Company-l paid for legitimate

 5   business expenses that were in fact CAMPBELL's illegitimate personal expenses.

 6          9.         BRENDA S. CAMPBELL's unauthorized transactions involved              a   variety

 7   of personal purchases, including personal clothing, home appliances, and professional
 8   sports tickets.

 9           10.       In total, during the scheme to defraud, BRENDA S. CAMPBELL made
l0 more than     2000 personal purchases on Company-1 credit cards and caused Company-l

ll   bank accounts to pay for more than $600,000 of her personal expenses.
t2   C.     Execution of the Scheme to Defraud
l3           11.       On or about June 6, 2018, at Kent, in the Western District of Washington,

t4 BRENDA S. CAMPBELL, for the purpose of executing the above-described scheme to
15   defraud, did knowingly transmit and cause to be transmitted by means of wire
t6 communication in interstate commerce, writing, signals, and sounds, to wit: CAMPBELL
t7 used the BOA Company Card to make a $3352.31 payment to Les Schwab Tires in Kent,
18   Washington, in connection with a purchase for her personal vehicle, which caused an
19   interstate wire transmission from the State of Washington to another state.

20          All in violation of Title   18, United States Code, Section 1343.

2t                                  FORFEITURE ALLEGATIONS
22          The allegations contained in Count 1 of this Information are hereby realleged and

23   incorporated by reference for the purpose of alleging forfeiture.
24          Upon conviction of an offense alleged in Count      1,   the defendant, BRENDA S.

25   CAMPBELL, shall forfeit to the United States any property, real or personal, which
26   constitutes or is derived from proceeds traceable to that offense.    All such property is
27   forfeitable pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
28   United States Code, Section 2461(c), and includes but not limited to a sum of money
      INFORMATION/BRENDA CAMPBELL .         3                                 UNITED STATES ATTORNEY
                                                                              700 SrEwARr SrREEr, SrE 5220
                                                                                SEATTLE, WASHINGToN    98I01
                                                                                      (206) s53-7970
                    Case 2:21-cr-00003-RSM Document 1 Filed 01/05/21 Page 4 of 4




    I   reflecting the proceeds the defendant obtained from the offense,     as   well   as any property

    2   involved in the offense.
    3                                         (Substitute Assets)
    4          If   any of the above-described forfeitable property, as a result of any act or

    5   omission of the defendant,
    6          a.    cannot be located upon the exercise of due diligence;

    7          b. has been transferred or sold to, or deposited with, a third     pafiy;
    8                has been placed beyond the jurisdiction of the Court;

    9                has been substantially diminished in value; or

10             e.    has been commingled with other property which cannot be divided without

1l
t2 it is the intent of the United States, pursuant to Title 21, United States Code, Section
13      853(p), and Title 28, United States Code, Section 246I(c), to seek the forfeiture of any
t4 other property of the defendant, up to the value of the above-described forfeitable
15      property.

16

t7 DATED            this { !   day of Janu ary, 2021.
18

1

                          RAN
                        Attorney
21

22

23
        Assistant United States Attorney
24

25

26
   BRIAN D. WERNER
27 Assistant United States Attorney

28
         INFORMATION/BRENDA CAMPBELL . 4                                          TJNITED STATES ATTORNEY
                                                                                   700 SrEwARr SrREEr, SrE 5220
                                                                                   SEATTLE, WASHINGToN      98IOI
                                                                                           (206) ss3-7970
